DETAILED ACTION

Status of Claims
Amendment filed March 22, 2022 is acknowledged.   
Claims 2-4, 9-11, and 13-15 have been cancelled by the applicant.
Claims 1, 5-8, 12, and 16-20 are pending. 
Claims 1, 7, and 8 have been amended.    
Claims 1, 5-8, 12, and 16-20 are examined below.
Claims 1, 5-8, 12, and 16-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
Regarding the amendment, applicant states:
Support for the amendment can be found in at least paragraphs [0024], [0072], [0077], FIG. 4, and FIG. 6 of the present invention. No new matter is introduced.

Of the above citations, only Figure 6 and paragraphs 72 and 77 discuss the specific lengths of the source/drain connected to the anode of the display unit.  Paragraphs 72 and 77 explicitly state:
[0072] A length of the source/drain 115 of each of the driving units 11 electrically connected to the anode 121 of each of the display units 12 disposed in the lower edge region D21 is longer from a side near the first edge M to another side away from the first edge M. (emphasis added).

[0077] A length of the source/drain 216 of each of the driving unit 21 electrically connected to the anode 221 of each of the display units 22 disposed in the lower edge region D21 is longer from a side near the first edge M to another side away from the first edge M, (emphasis added).

First, the referenced paragraphs unclearly state “in the lower edge region D21.”  Elsewhere in the specification, D21 refers to the immediate region, and D22 refers to the “lower edge region,” thus it is unclear if “lower edge region D21” is to refer to lower edge region D22 or intermediate region D22.  Second, nowhere in the specification are any specifics given to “[the source/drain region] is longer from a side near the first edge M to another side away from the first edge M” such that one of ordinary skill in the art would recognize the bounds of the invention.  The current scope of the claims includes even minute, accidental differences in lengths.  Third, Figure 6 does not show the length of the source/drain to be longer from a side near the first edge M to another side away from the first edge M such that one of ordinary skill in the art would recognize the difference in length.  There is no annotation of a difference in size of the source/drain region 115.  Figure 6, annotated by the examiner below:

    PNG
    media_image1.png
    401
    743
    media_image1.png
    Greyscale

There is negligible difference annotated in the drawings between A and B.   When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Further, 37 CFR 1.84(p)(4) explicitly states “[t]he same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts,” and both A and B above are designated with reference numeral “11.”  As such, one of ordinary skill in the art would have understood the two transistors A and B above to be identical components.  Thus, the limitation “wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge,” does not have adequate support from the disclosure.  Any further arguments that rely on this claimed subject matter are not relevant.

Regarding claim 1, applicant states:
Kang fails to disclose "wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region" as in amended claim 1.
It is noted that in Kang's FIG. 3, the first region S110 should correspond to the intermediate region as in amended claim 1, and the second region S120 on the lower side of the organic light emitting display I 00 should correspond to the lower edge region as in amended claim 1.
As shown in Kang's FIG 3, the distance between each two of the driving units TR1 disposed in the intermediate region S 110 is not greater than a distance between each two of the driving units TR2 disposed in the lower edge region S 120. On the contrary, in Kang's FIG 3, the distance between each two of the driving units TR1 disposed in the intermediate region S 110 is shorter than a distance between each two of the driving units TR2 disposed in the lower edge region S 120.
Accordingly, the limitation "wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region" as in amended claim 1 is not disclosed by Kang. 

However, the non-final rejection mailed December 22, 2021 annotated the portions of Kang’s Figure 5 which teach the claimed subject matter.  Therefore, applicant’s arguments regarding Figure 3 are not relevant.  Thus, applicant’s arguments are not persuasive.

Next, applicant argues:
Furthermore, Kang fails to disclose "wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge" as in amended claim 1.
As shown in Kang's FIG 4, in the lower edge region S120, a length of the source/drain SE/DE of each of the driving units electrically connected to the anode of the display unit does not increase from a side close to the first edge to a side away from the first edge. On the contrary, Kang's FIG. 4 shows that "in the lower edge region S 120, a length of the source/drain SE/DE of each of the driving units electrically connected to the anode of the display unit decreases from a side close to the first edge to a side away from the first edge".
Accordingly, the limitation "wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge" as in amended claim 1 is not disclosed by Kang.

However, as discussed above, the present disclosure does not provide adequate support for the claimed subject matter, which must be cancelled from the claim.  Thus applicant’s arguments are not relevant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge,” (claims 1 and 8; see Claim Rejections - 35 USC § 112 below for particular discussion thereof), and
wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region (claims 1 and 8; see Claim Rejections - 35 USC § 112 below for particular discussion thereof),
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nowhere in the disclosure is there sufficient discussion of “wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge" such that one of ordinary skill in the art recognizes the bounds of the invention.  
Paragraphs 72 and 77 explicitly state:
[0072] A length of the source/drain 115 of each of the driving units 11 electrically connected to the anode 121 of each of the display units 12 disposed in the lower edge region D21 is longer from a side near the first edge M to another side away from the first edge M. (emphasis added).

[0077] A length of the source/drain 216 of each of the driving unit 21 electrically connected to the anode 221 of each of the display units 22 disposed in the lower edge region D21 is longer from a side near the first edge M to another side away from the first edge M, (emphasis added).

First, the referenced paragraphs unclearly state “in the lower edge region D21.”  Elsewhere in the specification, D21 refers to the immediate region, and D22 refers to the “lower edge region,” thus it is unclear if “lower edge region D21” is to refer to lower edge region D22 or intermediate region D22.  Second, nowhere in the specification are any specifics given to “[the source/drain region] is longer from a side near the first edge M to another side away from the first edge M” such that one of ordinary skill in the art would recognize the bounds of the invention.  For instance, apparently the natural increase in length of a single nanometer of one source/drain electrode would constitute the bounds of the invention. Third, Figure 6 does not show the length of the source/drain to be longer from a side near the first edge M to another side away from the first edge M such that one of ordinary skill in the art would recognize the difference in length.  There is no annotation of a difference in size of the source/drain region 115.  Figure 6, annotated by the examiner below:

    PNG
    media_image1.png
    401
    743
    media_image1.png
    Greyscale

There is negligible difference annotated in the drawings between A and B.   When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Further, 37 CFR 1.84(p)(4) explicitly states “[t]he same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts,” and both A and B above are designated with reference numeral “11.”  As such, one of ordinary skill in the art would have understood the two transistors A and B above to be identical components.  Thus, there is not sufficient written description for the limitation “wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge,” in the disclosure for one of ordinary skill in the art to recognize the bounds of the invention.
Next, nowhere in the disclosure is the explicit recitation of “wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region.”  The term “each two” is non-limiting, and can be applied to any two driving units in a single region.  For example:

    PNG
    media_image2.png
    572
    669
    media_image2.png
    Greyscale

Thus, the phrase “a distance between each two of the driving units” must be applied to any and all combinations of driving units, including the example above, which is contradictory to the claimed subject matter.  Thus, applicant’s amendment does not have adequate support from the disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. of record (US Pub. No. 2016/0218162; hereinafter “Kang”).

Regarding claim 1, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: wherever S120) having an intermediate region, a lower edge region, and an upper edge region, wherein the lower edge region and the upper edge region are respectively located on a lower side and an upper side of the intermediate region; 

    PNG
    media_image3.png
    712
    737
    media_image3.png
    Greyscale

a fan-out region (Figure 5, S110) extending from the lower edge region to a side away from the intermediate region; and 
a display light-emitting region (Figure 5: 100) disposed on the driving circuit region and the fan-out region; and
a bending region (S110) located on a side of the fan-out region away from the driving circuit region;


    PNG
    media_image4.png
    729
    643
    media_image4.png
    Greyscale

wherein the driving circuit region comprises driving units (TR1, TR2), the display light- emitting region comprises display units (10 and 20), each of the driving units is electrically connected to one of the display units, (Figure 7); 
wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region;

    PNG
    media_image5.png
    712
    737
    media_image5.png
    Greyscale

wherein each of the driving units comprises a driving thin film transistor for driving the display units to emit light (TR1, TR2), and the driving thin film transistor comprises a source/drain (AC and DE) and a planar layer (IL3) disposed on the source/drain;
wherein each of the display units comprises an anode (E1) disposed on the planar layer and a pixel defining layer disposed on the anode (the bank between adjacent 10 and 20; Figure 7), and the pixel defining layer is provided with an opening (area in which 10 and 20 exist);  
wherein 18the source/drain is electrically connected to the anode (DE); 
wherein the lower edge region comprises a first edge, and the first edge is defined at a side of the lower edge region close to the intermediate region (“First edge” is line between lower edge region and intermediate region); and
wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge (Figure 4 and paragraph 46). 


Regarding claim 8, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: S120) having an intermediate region and a lower edge region, wherein the lower edge region is located on a lower side of the intermediate region; 

    PNG
    media_image3.png
    712
    737
    media_image3.png
    Greyscale

Or

    PNG
    media_image6.png
    712
    737
    media_image6.png
    Greyscale


a fan-out region (S110) extending from the lower edge region to a side away from the intermediate region; 
a display light-emitting region (100) disposed on the driving circuit region and the fan-out region; and
a bending region located on a side of the fan-out region away from the driving circuit region (S110);
wherein the driving circuit region comprises driving units (TR1, TR2), the display light-emitting region comprises display units (10 and 20), each of the driving units is electrically connected to one of the display units (Figure 7);
wherein a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region;

    PNG
    media_image5.png
    712
    737
    media_image5.png
    Greyscale


wherein each of the driving units comprises a driving thin film transistor (TR1, TR2) for driving the display units emitting, and the driving thin film transistor comprises a source/drain (DE) and a planar layer (IL3) disposed on the source/drain; 
wherein each of the display units comprises an anode (E1) disposed on the planar layer and a pixel defining layer (bank between 10 and 20) disposed on the anode, and the pixel defining layer is provided with an opening (space in which 10 and 20 exist);
wherein the source/drain is electrically connected to the anode (DE); 
wherein the lower edge region comprises a first edge, and the first edge is disposed at a side of the lower edge region close to the intermediate region (Figure 5 above; line between lower edge region and intermediate region); and 
wherein in the lower edge region, a length of the source/drain of each of the driving units electrically connected to the anode of the display unit increases from a side close to the first edge to a side away from the first edge (Figure 4 and paragraph 46). 

Regarding claim 12, Kang teaches the display light-emitting region comprises a first display light-emitting region corresponding to 20the lower edge region (S121) and a third display light-emitting region corresponding to the fan-out region (S110), and at least a portion of the driving units is electrically connected to the display units disposed in the third display light-emitting region (Figure 5).  

Regarding claim 18, Kang teaches the fan-out region comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region (Figure 5, reproduced below).  

    PNG
    media_image7.png
    665
    592
    media_image7.png
    Greyscale

Regarding claim 20, Kang discloses an upper edge region located on an upper side of the intermediate region (see Figure 5 below), and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the upper edge region.

    PNG
    media_image6.png
    712
    737
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claim 7, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 19, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the two side edge regions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 8, respectively, and further in view of Choi et al. of record (US Pub. No. 2017/0162637; hereinafter “Choi”).

Regarding claim 5, Kang teaches the driving thin film transistor comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 6, Kang teaches the driving thin film transistor comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of a corresponding display unit (Figure 7); and 

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate. 
(c) a source/drain trace disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding display unit through the source/drain trace

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c) and (d), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function. 

Regarding claim 16, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the anode through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 17, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of the display unit (Figure 7); and 
a length of the source/drain (DE) of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain of the one of the driving units near the first edge (Figure 7).  

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate. 
(c) a source/drain trace is disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding to the [sic] display unit through the source/drain trace
(e) a length of the source/drain trace of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain trace of the one of the driving units near the first edge.  

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c), (d), and (e), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817